Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Election
Applicant’s election with traverse of Group I in the reply filed on 10/21/2021 is acknowledged. Claims 23-27 and 31 (drawn to method) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 16, 19-22, 28-30 and 32 are under examination. 
Priority
This application is a 371 of PCT/EP2017/081034 (filed 11/30/2017) which claims foreign application EP 16201684.4 (filed 12/1/2016).

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC 102 are hereby withdrawn.
In view of amended claims and applicant’s arguments, the rejections under 35 USC 103 are hereby withdrawn.
	
New Rejections necessitated by amendments:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16, 19-22, 29-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (Molecular Therapy, 2008, 16(2):324-332).
Chen teaches a compound/conjugate between a cyanine dye: Cy5 and polyethylenimine (page 325, Fig. 1a and page 330, left column, 3rd paragraph, line 4++). 
For Claims 16, 22, 29-30 and 32: the reference teaches a chemical compound comprising: (i) a polycationic polymer: polyethyleneimine, coupled/conjugated to (page 330, left column, 3rd paragraph, line 4++), (ii) a dye: Cy5 (page 330, left column, 3rd paragraph, line 4++, page 325, Fig. 1a, claim 32), wherein the same dye and polymer: 25 kDa (page 330, left column, 3rd paragraph, line 4++) as claimed will have the same property (at least one positive charge per 250 Da at pH 7)  as claimed in the absence of evidence to the contrary. 
For claims 19-21, the reference teaches the same polycationic polymer: polyethyleneimine, therefore has the same properties as claimed: molecular weight from 0.5 kDa to 1000 kDa (25 kDa, page 330, left column, 3rd paragraph, line 4++), one proton-accepting functional group with a pKs higher than 7 per 250 Da, at least one positive charge per 100 Da at pH 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 16, 19-22, 28-30 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen (2008) in view of Vigouroux (Molecular Brain, 2017, 10:33, pages 1-10).
Chen teaches what is above as applied.
Chen does not explicitly teach a kit further comprises a tissue clearing agent: ethyl cinnamate as recited in claim 28. 
Vigouroux teaches use of clearing agent: ethyl cinnamate which is a Food and Drug Administration-approved compound to maintain fluorescence (page 6, right column, 3rd full paragraph++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use tissue clearing agent: ethyl cinnamate in a kit.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited references teach compound for tissue image analysis and Vigourux teach the benefits of using clearing agent/ethyl cinnamate for clearing of each specific tissue type to maintain fluorescence (page 6, right column, 3rd full paragraph++), therefore it is obvious for one of ordinary skill in the art to optimize the kit to include a tissue clearing agent for image analysis with expected success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed compound/kit including use of tissue clearing agent: ethyl cinnamate, etc. is routine and known in the art.  

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040. The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653